Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1, 3-9, 11, 13-14 are currently pending and have been examined.

Interpretation of conditional terms in claims

Terms such as "if", "when", "only if", "on the condition" are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. Claims 1, 5-8, 13-14 include conditional limitations. Applicant is suggested to amend the claims with positive recitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-9, 11, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
As per claims 3-9, 11, 13-14, they are dependent claims of claim 1 and did not cure the issue of claim 1 above, therefore, they are rejected as claim1 above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 3-9, 11, 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 17-23 recites steps “wherein when an interrupt request is received, the save circuit stores the data of the program counter stored in the interrupt-related data save circuit and the stored data in the save circuit is employed for the processor to restore after the interrupt processing” and  “wherein, when an interrupt request is received, the processor saves data of the program counter and data of the status register to a stack area in the memory and the interrupt-related data save circuit, respectively” However, it is uncertain whether the term “an interrupt request” in line 21 is the same or different than the  “interrupt request” in line 17.  Further, it is uncertain and not clearly understood as to which step is performed first (e.g. storing the data of the program counter stored in the interrupt-related data save circuit to the save circuit? or saving the data of the program counter and status register to the stock area and interrupt-related data save circuit?) For purposes of examination, it is interpreted in light of the specification (par. 00521), first, saving the data of the program counter and the status register to the stack area, and to the interrupt-related data save circuit, then storing the data of the of program counter saved in the stack area to the save circuit. 
As per claim 4, lines 3-4 it is uncertain and not clearly understood what is meant by “wherein the task control circuit control to store data stored in the interrupt-related data save circuit in the save circuit, responding to the first system call” For purposes of examination it is interpreted as the task control circuit configure to store the data stored in register in the save circuit.
As per claim 11, recites “wherein the interrupt-related data save circuit is a save-dedicated register included in the processor”. However, the independent claim 1 describes the interrupt-related data save circuit as being included within the task control circuit. Thus it is unclear whether the processor or the task control circuit includes the interrupt-related data save circuit.
As per claims 3, 5-9, 13-14, they are dependent claims of claim 1 and did not cure the issue of claim 1 above, therefore, they are rejected as claim1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (U.S. Pub. No. 20150074676 A1) in view of Vyssotski et al. (U.S. Pub. No. 20040019815 A1).

As per claim 1 Maruyama teaches the invention substantially as claimed including a semiconductor device comprising: 
a processor (Fig. 5, CPU 150); 

a save circuit to store processing data of the processor (Fig. 5, Save Circuit 120); and
a task control circuit to control a state of a task performed by the processor based on a system call from the processor (Fig. 5, Task Control Circuit 200),
wherein the processor comprises:
a program counter to be updated when performing a task; a status register that stores status data of the processor (Fig. 5, Processing Register Set 15 includes program counter, stack pointer 154 and registers R0-R15); and
 an interrupt-related save register which comprises a save register to store data of the program counter and a register to store the status data (Fig. 5 save registers 110),
wherein the task control circuit (Fig. 5, Task Control Circuit 200) comprises:
an interrupt-related data save circuit (par. 0117 … the RTOS generates an interrupt to the CPU … Thereupon, the RTOS saves the context information of task A in a TCB), and
wherein when an interrupt request is received, the save circuit stores the data of the program counter … and the stored data in the save circuit is employed for the processor to restore after the interrupt processing (par. 0140 The save circuit 120 includes a load selection circuit 112 and a plurality of save registers 110. The save registers 110 are also units associated with the respective tasks and are used to save process data in the processing register set 154),
wherein, when an interrupt request is received, the processor saves data of the the RTOS saves the context information of task A in a TCB  [in memory]; par. 0006 … A TCB is an area reserved in a memory to store information unique to a task; par. 0149 The task switching circuit 210 detects an interrupt request signal (INTR) from a peripheral device. More specifically, the interrupt request signal (INTR) is transmitted from an interrupt controller (not shown) to the task switching circuit 210 … As in the process initiated by the execution of a system call, the task switching circuit 210 saves the process data for the RUN-task in the save register 110).

Maruyama does not expressly teach:
an operating state register to store state data indicative of an operating state of the task control circuit, wherein when the state data stored in the operating state register indicates that the task control circuit is in a non-operating state, the data of the program counter and the status data are saved to the interrupt-related save register, and wherein when the state data stored in the operating state register indicates that the task control circuit is in an operating state, the data of the program counter and the status data are saved to the interrupt-related data save circuit.
However, Vyssotski teaches:
an operating state register to store state data indicative of an operating state of the task control circuit (par. 0053  For each mode of operation and/or power operating state, the system/chipset manufacturer typically specifies the required voltage input for 
wherein when the state data stored in the operating state register indicates that the task control circuit is in a non-operating state, the data of the program counter and the status data are saved to the interrupt-related save register (par. 0017 … depending on the state of the processor includes storing data corresponding to a first operating state … in a first operating state register), and 
wherein when the state data stored in the operating state register indicates that the task control circuit is in an operating state, the data of the program counter and the status data are saved to the interrupt-related data save circuit (par. 0017 … data corresponding to a second operating state … is stored in a second operating state register).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Maruyama to incorporate the method of storing data on a first or second register or third register based on a an operating state of a processor indicating as set forth by Vyssotski, because it would provide for efficiently saving state data in a first register of the processor or a second register with the task control circuit. This would allow for fast restoring of the saved program counter data and status data from either of the registers after the interrupt request processing is completed.

As per claim 3, Maruyama teaches wherein the task control circuit supplies processing data stored in the save circuit to the processor when a task switch is 

As per claim 4, Maruyama teaches wherein the processor issues a first system call to the task control circuit, responding to reception of the interrupt request signal, and wherein the task control circuit control to store data stored in the interrupt-related data save circuit in the save circuit, responding to the first system call (par. 0022 … One or more of the processors transmit a system call signal to a task control circuit when executing a system call instruction. Upon receipt of a system call signal from a processor A, the task control circuit executes a task switch of the processor).

As per claim 5, Maruyama teaches wherein the save circuit comprises: a plurality of save registers each to store processing data of a task (Fig. 5, Save Registers 110_0 -110_n), wherein, when issuing the first system call, the processor supplies a task ID as an argument to specify a task to be performed responding to the interrupt request signal, to the task control circuit, and wherein the task control circuit stores the data of the program counter and the data of the status register stored in the interrupt-related data save circuit, to a save register corresponding to the task ID supplied as an argument among the save registers included in the save circuit (par. 0022, … the 

As per claim 6, Maruyama teaches wherein the processor issues a second system call to the task control circuit, when the processing corresponding to the interrupt request signal is completed, and wherein the task control circuit supplies the processing data saved to the save circuit to the processor, responding to the second system call (par. 00140 The load selection circuit 112 is directed by the task switching circuit 210 to load the data in one of the save registers 110  into the processing register set of processor; par. 0538 S6. The processor switching circuit 530 asserts an HC signal. If a task switch (i.e., a change of a RUN-task) is required, the processor switching circuit 530 saves process data from the processing register 154 in the save register 110, and loads saved data in the save register 110 into the processing register 154).

As per claim 7, Maruyama teaches a plurality of state registers each to store task state data including the task ID (par. 0180 The state storage unit 220 includes a state register 250 and a timer 252. The state storage unit 220 stores the state data of a task.);
a task selection circuit to select a task based on the state data supplied from the 
a task switch circuit to perform a task switch when a system call is detected (par. 0090, When a task switching circuit 210 described later detects an interrupt request signal, a special task makes a transition from the STOP state to the RUN state. The task formerly in the RUN state makes a transition to the READY state.), and 
wherein the state registers include a state register storing the task state data including the task ID supplied as the argument (par. 00373, Each of the state registers 250 respectively associated with tasks includes a task ID register 410).

As per claim 8, Maruyama teaches wherein the task switch circuit is supplied with the interrupt request signal and performs a task switch when the interrupt request by means of the interrupt request signal is detected (par. 0090 … When a task switching circuit 210 described later detects an interrupt request signal, a special task makes a transition from the STOP state to the RUN state).

As per claim 9, Maruyama teaches an interrupt controller to which a plurality of interrupt request signals are supplied, and wherein the processor is supplied with an interrupt request signal passing through the interrupt controller, and the task control circuit is supplied with an interrupt request signal without passing through the interrupt controller (par. 0149, interrupt request signal (INTR) is transmitted from an interrupt controller (not shown) to the task switching circuit 210; par. 0463).

As per claim 11, Maruyama teaches wherein the interrupt-related data save circuit is a save-dedicated register included in the processor (Fig. 1, Register Bank and stack area are included within the data processor).

As per claim 13, Maruyama further teaches … the data of the program counter and the status data are saved also to the interrupt-related save register (par. 0006 … A TCB is an area reserved in a memory to store information unique to a task; par. 0149 The task switching circuit 210 detects an interrupt request signal (INTR) from a peripheral device. More specifically, the interrupt request signal (INTR) is transmitted from an interrupt controller (not shown) to the task switching circuit 210 … As in the process initiated by the execution of a system call, the task switching circuit 210 saves the process data for the RUN-task in the save register 110)). While Vyssotski further  teaches wherein when the state data stored in the operating state register indicates that the task control circuit is in an operating state (par. 0017 … depending on the state of the processor includes storing data corresponding to a first operating state … in a first operating state register).

As per claim 14, Maruyama teaches wherein the processor performs a stack-using interrupt and a high-speed interrupt as an interrupt processing, and wherein, in the stack-using interrupt, when an interrupt request is received, the data of the program counter and the status data are saved to the stack area, and in the high-speed interrupt, the data of the program counter and the status data are saved to the interrupt-related data save circuit and the interrupt-related save register (par. 0117 … RTOS .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20180293095 A1 teaches a semiconductor device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/WH/
Examiner, Art Unit 2195

	
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195